                                          Case 5:20-cv-04825-SVK Document 13 Filed 01/06/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DEBRA VOLLE,                                         Case No. 20-cv-04825-SVK
                                   8                     Plaintiff,
                                                                                              ORDER TO SHOW CAUSE
                                   9              v.

                                  10     KATHY NGUYEN,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Debra Volle filed a Complaint against Defendant Kathy Nguyen on July 18, 2020.

                                  14   Dkt. 1. Plaintiff served Defendant on August 1, 2020. Dkt. 9. Under General Order No. 56,

                                  15   within 42 days from the joint site inspection or settlement meeting, the Parties were to file either

                                  16   the form Notice of Settlement of ADA Access Case or the form Notice of Need for Mediation and

                                  17   Certification of Counsel. As of the date of this order, the Parties have not filed either form.

                                  18          Accordingly, the Court ORDERS Plaintiff to show cause why this case should not be

                                  19   dismissed for failure to prosecute. Plaintiff shall file either a dismissal or a response to this order

                                  20   by January 19, 2020 and both Parties shall appear at the Order to Show Cause hearing set for

                                  21   January 26, 2020 at 1:30 p.m.

                                  22          SO ORDERED.

                                  23   Dated: January 6, 2021

                                  24

                                  25
                                                                                                      SUSAN VAN KEULEN
                                  26                                                                  United States Magistrate Judge
                                  27

                                  28
